WALSH, J.
Heard on defendant’s motion for a new trial after verdict for plaintiff in the sum of $460.
This is an action of negligence charging defendant with violation of the statute as to the right of way at intersecting highways.
The plaintiff was driving his Ford sedan easterly on Smith street in Providence and defendant was driving his Dodge, coupe southerly on Oakland avenue, the intersecting highways. The claim of the plaintiff was that he approached the intersection at about 15 miles per hour; that, he saw defendant’s car and sounded his horn; that there was ample time for him to cross the intersection before defendant could arrive there if defendant had used due care; that he expected defendant to slow down and give him the right of way; that instead of slowing down, defendant kept coming toward the intersection at 20 to 25 miles per hour; that plaintiff realized that defendant was not going '-> slow down and stop, if necessary, •when he was a few feet away from the intersection; that he thereupon turned his car to the right to avoid a collision with defendant’s car; that he was forced upon the sidewalk and, as a result, his machine tipped over and he was injured; that there was no actual contact of the machines.
Defendant’s claim was that he was at the intersection first; that when he reached the intersection plaintiff’s machine was on Smith street 50 feet to his right; that when he saw plain*151tiff kept coming at a high rate of speed, he brought his machine to a stop north of the centre line of Smith street; that there was more than sufficient room for plaintiff on the travelled part of Smith street in which to pass the defendant’s car, after defendant’s car had been brought to a stop; that the car of the plaintiff was travelling at such a high rate of speed that plaintiff lost control of it and caused it to mount the sidewalk; that defendant’s speed on Oakland avenue just before he reached the intersection was from S to 10 miles per hour and that defendant had his car under control at all times and at the timé of the accident.
For plaintiff: Edwajrd H. Ziegler and Charles A. Kelley.
For defendant: William A. Gunning.
These facts were presented fully and ably to the jury and their finding for the plaintiff is warranted by the evidence.
Defendant further claims that the jury’s award of $460 as damages is excessive. Plaintiff proved a financial loss of $190.96 as a result of the accident. Plaintiff’s physician testified that plaintiff had pain in the region of the heart and a strain of the muscles on his left side; that plaintiff was under his care about two weeks, four days of which plaintiff spent in bed. The allowance for pain and suffering was not excessive.
Motion for new trial denied.